 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ANTHONY BOYKINS,                                         Case No.: 3:19-cv-00485-MMD-WGC

 4            Plaintiff                                                      Order

 5 v.

 6 C/O FRANK BEEDLE, et. al.,

 7            Defendants

 8

 9           Plaintiff initiated this action on August 13, 2019, by filing an application to proceed in

10 forma pauperis (IFP) (ECF No. 1), civil rights complaint under 42 U.S.C. § 1983 (ECF No. 1-1),

11 motion for temporary restraining order (TRO) and/or preliminary injunction (ECF No. 1-2),

12 affidavit in support of his motion for injunctive relief (ECF No. 1-3), motion to extend prison

13 copy work limit (ECF No. 1-4), and notice asking the court to advise of receipt of his motion for

14 TRO/preliminary injunction (ECF No. 1-5).

15           The motion for TRO/preliminary injunction relates to Plaintiff's claims that is not

16 receiving recommended medical care for a lump on his throat. Specifically, he asserts that he

17 was attending a recommended CT scan for the lump on his throat, when it was interrupted by

18 officers. He also references treatment for his hernia, and briefly references an injury to his right

19 finger.

20           On September 11, 2019, the court issued an order noting that the court had not yet

21 screened Plaintiff's complaint or determined his indigency status; however, given the assertions

22 made in his motion for injunctive relief, the court ordered Plaintiff to file a supplemental

23 affidavit specifically outlining the critical medical care he claims is required. The court also
 1 ordered the Nevada Attorney General's Office to enter a limited notice of appearance for the

 2 purpose of responding to the motion for TRO/preliminary injunction, and gave 21 days from the

 3 date Plaintiff files his supplemental affidavit to file a response addressing his motion/affidavit.

 4 (ECF No. 4.)

 5         Plaintiff filed his supplemental affidavit on September 23, 2019, which focuses on the

 6 lump on his throat and termination of the CT scan that had been recommended by his doctor. It

 7 also discusses his claim that he has not been treated for his hernia. (ECF No. 5.)

 8         The Attorney General's Office entered their limited notice of appearance on September

 9 26, 2014 (ECF No. 6), and filed the response to the motion for injunctive relief/affidavit. (ECF

10 Nos. 7, 7-1 to 7-3, 9-1 to 9-4.) They argue that the CT scan was interrupted due to Plaintiff's

11 uncooperative and threatening behavior. Defendants do not address whether Plaintiff has been

12 rescheduled for another CT scan. Nor do they address his contention that he is not receiving

13 treatment for his hernia condition, which has now become enlarged and painful.

14         On or before December 6, 2019, Defendants shall file under seal the relevant medical

15 records, kites and grievances related to Plaintiff's claim that he is not being treated for his hernia.

16 Plaintiff should also be given a reasonable opportunity to review these records as well as the

17 records submitted by Defendants in response to his supplemental affidavit and motion for

18 TRO/preliminary injunction. Also by December 6, 2019, Defendants shall file a declaration by a

19 medical provider with knowledge of Plaintiff's condition that discusses the status of future

20 treatment with respect to the claimed lump on his neck/spine and his hernia.

21         The court will set the matter for a hearing, and Defendants shall be prepared to have a

22 medical provider with knowledge of these issues present telephonically for the hearing.

23



                                                      2
 1         On October 23, 2019, Plaintiff filed another motion for TRO and/or preliminary

 2 injunction, motion for prisoner release order. (ECF Nos. 11, 11-1, 12, 12-1, 13, 13-1.) Each of

 3 these documents is the same but were docketed separately due to the separate relief sought. The

 4 filings are 222 pages long. Plaintiff seeks an order restraining or enjoining defendants from using

 5 a restraint chair on Plaintiff. The filings, however, contain many statements and exhibits that are

 6 completely extraneous to the requested relief. Defendants filed a notice that they will not be

 7 responding to these motions as the complaint has not yet been screened and they have not been

 8 served, and instead, have only entered a limited notice of appearance pursuant to the court's order

 9 to respond to Plaintiff's first motion for TRO/preliminary injunction. (ECF No. 15.) The court

10 agrees that Defendants should not have to respond to these motions until after the court has

11 screened the complaint and service on those defendants against whom Plaintiff is allowed to

12 proceed with claims.

13         Finally, the court grants Plaintiff's motion to extend his copywork limit and will give

14 him an additional $10 in copywork funds. (ECF No. 1-4.) The Clerk shall send a copy of this

15 order extending copy work to the Chief of Inmate Services for NDOP (P.O. Box 7011 Carson

16 City, NV 89702) so that the funds can be properly allocated.

17 IT IS SO ORDERED.

18 Dated: November 18, 2019

19                                                           _________________________________
                                                             William G. Cobb
20                                                           United States Magistrate Judge

21

22

23



                                                    3
